Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 1 of 12

 

Quarterly Operating Report
CASH BASIS

CASE NAME: KSW CPA, P.C.,

CASE NUMBER: 18-45021-11MXM

 

UNITED STATES BANKRUPTCY COURT
NORTHERN & EASTERN DISTRICTS OF TEXAS
REGION 6

MONTHLY OPERATING REPORT

QUARTER ENDING: 4TH 2019

QUARTER YEAR

 

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(CASH BASIS-1 THROUGH CASH BASIS-6) AND THE ACCOMPANYING ATTACHMENTS AND,

TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.

RESPONSIBLE PARTY:

4
. J i Ay f-— President

 

 

ORIGINAJ/ SIGNATURE OF RESPONSIBLE PARTY TITLE
Richard E. Wylie 4 .17-CO
PRINTED NAME OF RESPONSIBLE PARTY DATE

President
TITLE

Richard E. Wylie Z / T- £07

PRINTED NAME OF PREPARER "DATE

 

 

 

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 2 of 12

 

 

Quarterly Operating Report

CASH BASIS-1

 

[CASE NAME: KSW CPA, P.C,

 

CASE NUMBER: 18-45021-11MXM

 

 

CASH RECEIPTS AND
DISBURSEMENTS

QUARTER

QUARTER

QUARTER

QUARTER

 

2019 03 QTR

2019 04 QTR

 

1. CASH - BEGINNING OF MONTH

$ 65.42

$ 13.42

 

RECEIPTS

 

. CASH SALES

 

. ACCOUNTS RECEIVABLE COLLECTIONS

 

. LOANS AND ADVANCES

 

. SALE OF ASSETS

 

LEASE & RENTAL INCOME

 

. WAGES

 

. OTHER (ATTACH LIST)

$ 20.00

$ 400.00

 

NO] OO] NA] mB] wr

. TOTAL RECEIPTS

$ 20,00

$ 400,00

 

DISBURSEMENTS

 

10, NET PAYROLL

 

11, PAYROLL TAXES PAID

 

12. SALES,USE & OTHER TAXES PAID

 

13. INVENTORY PURCHASES

 

14. MORTAGE PAYMENTS

 

15. OTHER SECURED NOTE PAYMENTS

 

16. RENTAL & LEASE PAYMENTS

 

17, UTILITIES

 

18. INSURANCE

 

19, VEHICLE EXPENSES

 

20. TRAVEL

 

21. ENTERTAINMENT

 

22. REPAIRS & MAINTENANCE

 

23. SUPPLIES

 

24. ADVERTISING

 

25. BANK SERVICE CHARGES

$ 72.00

$ 72,00

 

26. CHARITABLE CONTRIBUTIONS

 

27, GIFTS

 

28. OTHER (ATTACH LIST)

 

29. TOTAL ORDINARY DISBURSEMENTS

$ 72,00

$ 72.00

 

REORGANIZATION EXPENSES

 

30. PROFESSIONAL FEES

 

31. U.S. TRUSTEE FEES

$ 325,00

 

32. OTHER (ATTACH LIST)

 

33. TOTAL REORGANIZATION EXPENSES

325.00

 

34. TOTAL DISBURSEMENTS

72.00

397,00

 

35. NET CASH FLOW

(52.00)

3.00

 

36. CASH - END OF MONTH

 

 

Hania

13.42

 

Alor mala

16.42

 

Pl A) S|

 

 

PFlLAl|wA)| 6
t

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 3 of 12

 

Quarterly Operating Report
CASH BASIS-1

 

 

 

 

CASE NAME: KSW CPA, P.C. |
[CASE NUMBER: _18-45021-11MXM |

 

Other Deposits QUARTER QUARTER UARTER UARTER
2019 03 2019 04
Richard Wylie - Shareholder ital Contributions $ 20.00 | $ 400.00

‘AL OTHER INCOME 20.00 | $ 400.00 | $

 

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 4 of 12

 

Quarterly Operating Report

CASH BASIS-1

2019
CASE NAME: KSW CPA, P.C. |

 

 

 

CASENUMBER: 18-45021-IIMXM~—~—~—~O=~CS~*~=“i=C=S™S

OTHER EXPENSE UARTER UARTER UARTER UARTER
2019 03 2019 04

AL OTHER EXPENSES

 

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 5 of 12

 

 

Quarterly Operating Report
CASH BASIS-1A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019
CASE NAME KSW CPA, P.C.
CASE NUMBER: 18-45021-11MXM
CASH DISBURSEMENTS DETAIL Quarter 4th QTR
CASH DISBURSEMENTS
DATE PAYEE PURPOSE AMOUNT
TOTAL CASH DISBURSEMENTS $ -
BANK ACCOUNT DISBURSEMENTS
CK# DATE PAYEE PURPOSE AMOUNT
draft 10/31/19 |Worthington National Bank Bank service charges | $ 24.00
2863 11/01/19 |U.S. Trustee US Trustee Fees $ 325.00
draft 11/29/16 |Worthington National Bank Bank service charges | $ 24.00
draft 12/31/19 |Worthington National Bank Bank service charges | $ 24.00
TOTAL BANK ACCOUNT DISBURSEMENTS $ 397.00

 

 

 

 

 

 

|TOTAL DISBURSEMENTS FOR THE MONTH [$ 397.00 |

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20

Entered 04/17/20 15:53:10 Page 6 of 12

 

 

Quarterly Operating Report
CASH BASIS-2

 

CASE NAME: KSW CPA, P.C.

CASE NUMBER: 18-45021-11MXM

 

 

BANK RECONCILIATIONS

Acct #1

Acct #2

Acct #3

2019

 

. BANK:

Worthington

 

. ACCOUNT NUMBER:

9162

 

. PURPOSE (TYPE):

Operating

TOTAL

 

BALANCE PER BANK STATEMENT

$ 16.42

16.42

 

ADD; TOTAL DEPOSITS NOT CREDITED

 

SUBTRACT: OUTSTANDING CHECKS

 

. OTHER RECONCILING ITEMS

 

- MONTH END BALANCE PER BOOKS

$ 16.42

ALD HA ala

16,42

 

DAPPUBISIS | TO) wo) >

. NUMBER OF LAST CHECK WRITTEN

 

 

 

 

 

 

INVESTMENT ACCOUNTS

 

 

BANK, ACCOUNT NAME & NUMBER

DATE OF
PURCHASE

TYPE OF
INSTRUMENT

PURCHASE
PRICE

CURRENT
VALUE

 

7.

 

8.

 

9

 

10.

 

11. TOTAL INVESTMENTS

 

 

 

 

 

 

CASH

 

 

 

12, CURRENCY ON HAND

 

113. TOTAL CASH - END OF MONTH

[$

16.42 |

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20

Entered 04/17/20 15:53:10 Page 7 of 12

 

Quarterly Operating Report

 

 
 
 

CASE NUMBER:

KSW CPA, P.C,

 

 

18-45021-11MXM

 

ASSETS OF THE ESTATE

CASH BASIS-3

2019

 

SCHEDULE "A"
REAL PROPERTY

SCHEDULE
AMOUNT

QUARTER

QUARTER

QUARTER

 

2019 03 QTR

2019 04 QTR

 

 

 

 

. OTHER (ATTACH LIST)

 

| RB) wWwly lH

. TOTAL REAL PROPERTY ASSETS

 

SCHEDULE "B"
PERSONAL PROPERTY

 

. CASH ON HAND

 

. CHECKING, SAVINGS, ETC.

13.42

$

13.42

$

16.42

 

. SECURITY DEPOSITS

 

. HOUSEHOLD GOODS

 

. BOOKS, PICTURES, ART

 

WEARING APPAREL

 

. FURS AND JEWELRY

 

| Als R] wo]

. FIREARMS & SPORTS EQUIPMENT

 

\o

INSURANCE POLICIES

 

—
ol:

. ANNUITIES

 

. EDUCATION

 

—
NS

. RETIREMENT & PROFIT SHARING

 

—
w

. STOCKS

 

=
-

. PARTNERSHIPS & JOINT VENTURES

 

—
Ww

. GOVERNMENT & CORPORATE BONDS

 

—
Nn

. ACCOUNTS RECEIVABLE

 

—
~~

. ALIMONY

 

—
CO

. OTHER LIQUIDATED DEBTS

 

—
‘oO

. EQUITABLE INTERESTS

 

Nn
oO

. CONTINGENT INTERESTS

 

N
—

. OTHER CLAIMS

 

N
N

. PATENTS & COPYRIGHTS

 

N
Ww

. LICENSES & FRANCHISES

 

NO
&

. CUSTOMER LISTS

 

N
wa

. AUTOS, TRUCKS & OTHER VEHICLES

 

nN
a

. BOATS & MOTORS

 

N
~

. AIRCRAFT

 

N
Co

. OFFICE EQUIPMENT

 

N
\o

. MACHINERY, FIXTURES & EQUIPMENT

$

5,250.00

$

5,250.00

$

5,250.00

 

w
i

. INVENTORY

 

wa
=

. ANIMALS

 

ww
wo

. CROPS

 

Ww
wo

. FARMING EQUIPMENT

 

we
a

. FARM SUPPLIES

 

wo
ws

. OTHER : DUE FROM MEMBERS & EMP.

 

Ww
nN

. TOTAL PERSONAL PROPERTY ASSETS

$

5,263.42

$

5,263.42

$

5,266.42

 

Ww
~

 

. TOTAL ASSETS

 

$

5,263.42

 

$

5,263.42

 

$

5,266.42

 

 

 

 

 

 
 

Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 8 of 12

 

: Quarterly Operating Report
CASH BASIS-4

 

CASE NAME: KSW CPA, P.C, |

 

 

 

CASE NUMBER: 18-45021-11MXM " — |
2019
QUARTER 4TH |

 

LIABILITIES OF THE ESTATE

 

PREPETITION SCHEDULE
LIABILITIES AMOUNT PAYMENTS

 

. SECURED

. PRIORITY

. UNSECURED

. OTHER (ATTACH LIST)
. TOTAL PREPETITION LIABILITIES $ " $

 

 

 

 

MRP WlMle

 

 

 

 

 

POSTPETITION DATE AMOUNT DUE AMOUNT
LIABILITIES INCURRED OWED DATE PAST DUE
. FEDERAL INCOME TAXES
. FICA/MEDICARE
_ STATE TAXES
. REAL ESTATE TAXES
. OTHER TAXES (ATTACH
. TOTAL TAXES $
OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS NAMES OF CREDITO
7.
8.
9
10
11
12.
13.
14,
15.
16,
17.
18,
19,
20.
21,
22.

$

24.

9. ADDITIONAL ATTACH
0. TOTAL OF LINES 7 - 29
1, TOTAL POSTPETITION LIABILITIES

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 9 of 12

 

 

Quarterly Operating Report
CASH BASIS-4A

CASE NUMBER: _18-45021-11MXM |

 

CASE NAME: KSW CPA, P.C.

 

 

2019
MONTH: 4TH

 

ACCOUNTS RECEIVABLE AGING

 

SCHEDULE MONTH MONTH MONTH
AMOUNT

 

 

0 - 30

. 31-60
. 61-90
91+

. TOTAL ACCOUNTS RECEIVABLE $ - $ - $ . $ -
. AMOUNT CONSIDERED UNCOLLECTIBLE
. ACCOUNTS RECEIVABLE (NET) $ : $ - $ - $ -

 

 

 

 

 

 

NAAM R[ wll

 

 

 

 

 

 

AGING OF POSTPETITION TAXES
AND PAYABLES 0 - 30 31-60 90+ Total
TAXES PAYABLE DAYS DAYS DAYS
1, FEDERAL

. STATE

. LOCAL

. OTHER (ATTACH LIST)
. TOTAL TAXES PAYABLE $ - $ : $ =

 

 

 

 

 

 

 

 

 

 

 

 

 

Mp] wy
FlA|se| alo
1

 

 

[6. ACCOUNTS PAYABLE | [$ -_|

 

 

STATUS OF POSTPETITION TAXES

 

BEGINNING | AMOUNT ENDING
TAX WITHHELD | AMOUNT TAX
FEDERAL LIABILITY | ORACCRUED| PAID LIABILITY
. WITHHOLDING $
. FICA-EMPLOYEE -
. FICA-EMPLOYER $ .

. UNEMPLOYMENT

_ INCOME

. OTHER (ATTACH LIST)
. TOTAL FEDERAL TAXES $ w Ig - |$ .
STATE AND LOCAL

8, WITHHOLDING

9. SALES

10. EXCISE

11. UNEMPLOYMENT

12, REAL PROPERTY

13. PERSONAL PROPERTY
14. OTHER (ATTACH LIST)
15, TOTAL STATE & LOCAL $ aE - |$ -
16. TOTAL TAXES $ - [$ - |§ -

 

 

FA

 

 

 

 

 

“TA mB] oS] ple

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAIA AlLA] SSA BSH HSI Al Al ol sl als

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20

Entered 04/17/20 15:53:10 Page 10 of 12

 

Quarterly Operating Report
CASH BASIS-5

 

CASE NAME: KSW CPA, P.C.

 

| 2019

 

CASE NUMBER: 18-4502 1-11MXM

 

 

MONTH: 4TH

 

|PAYMENTS TO INSIDERS AND PROFESSIONALS

INSIDERS
TYPE OF PAYMENT

AL PAYMENTS TO INSIDERS

DATE OF COURT ORDER
AUTHORIZING PAYMENT

AL PAYMENTS TO PROFESSIONALS

 

AMOUNT PAID | TTL PD TO DATE

PROFESSIONALS
AMOUNT
APPROVED

AMOUNT
PAID

TTL PAID
TO DATE

TOTAL INCURRED
& UNPAID

 

|POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS |

 

 

 

 

 

 

 

 

SCHEDULED AMOUNTS TOTAL
MONTHLY PAID UNPAID
NAME OF CREDITOR PAYMENTS DURING POST-
DUE MONTH PETITION
1 $ - $ - $
2 $ :
3.
4.
5.
6, TOTAL $ - [$ - |$ -

 

 

 

 

 

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20

Entered 04/17/20 15:53:10 Page 11 of 12

 

Quarterly Operating Report
CASH BASIS-6

 

CASE NAME:

KSW CPA, P.C,

 

 

 

CASE NUMBER:

18-45021-11MXM

 

 

 

QUARTER:

QUESTIONNAIRE

2019

4TH

 

YES

NO

 

1.

HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?

 

HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?

 

. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR

LOANS) DUE FROM RELATED PARTIES?

 

. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES

THIS REPORTING PERIOD?

 

HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
DEBTOR FROM ANY PARTY?

 

6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?

 

7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES

PAST DUE?

 

. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?

 

ARE ANY OTHER POSTPETITION TAXES PAST DUE?

 

. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS

DELINQUENT?

 

11,

HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
REPORTING PERIOD?

 

 

12.

ARE ANY WAGE PAYMENTS PAST DUE?

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED
EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

 

$ 72.00 in bank charges were debited from Debtor's Operating Account by Bank.
$325.00 trustee fees were paid from Debor's Operating Account

INSURANCE

 

YES

NO

 

1,

ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
NECESSARY INSURANCE COVERAGES IN EFFECT?

 

ARE ALL PREMIUM PAYMENTS PAID CURRENT?

 

 

PLEASE ITEMIZE POLICIES BELOW

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE
BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN
EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.

 

 

 

INSTALLMENT PAYMENTS
TYPE OF PERIOD
POLICY CARRIER COVERED

 

PAYMENT AMOUNT

& UENCY

 

 

 

 
Case 18-43569-mxm11 Doc 145 Filed 04/17/20 Entered 04/17/20 15:53:10 Page 12 of 12

 

Quarterly Operating Report
CASH BASIS-6A

2019

 

CASE NAME; KSW CPA, P.C.

 

 

 

CASE NUMBER: _ 18-45021-11MXM

 

MONTH: 4TH

 

QUESTIONNAIRE FOOTNOTES |

4° DP accourt OY opel per LST Auskee_
7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
